Citation Nr: 1722630	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  16-20 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Shannon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1959 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The December 2015 rating decision denied service connection for bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDING OF FACT

The Veteran's bilateral hearing loss is etiologically related to noise exposure during military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

In light of the fully favorable decision as to the issue of the Veteran having entitlement to service connection for hearing loss, no further discussion of compliance with VA's duty to notify and assist as to that issue are necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  See also 38 C.F.R. §§ 3.159 (2016).  

II. 	Service Connection Claim

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004);  See also Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Analysis

An October 2015 VA examination report, demonstrates a current diagnosis of bilateral hearing loss as defined by VA.  38 C.F.R. § 3.385.  Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.

The Veteran contends that his bilateral hearing loss is the result of his in-service military occupational specialty as an aircraft radio repairman, which involved being "exposed to high levels of hazardous noise as he worked on Air Force flight lines."  The Veteran's Form DD-214 lists his military occupation specialty as an aircraft radio repairman, thus he was consistently exposed to jet engine noise.  Further, the Veteran asks the Board to note that during his assignment to Germany, where he was assigned to a fighter interceptor squadron, the Veteran often performed his duties without the benefit of hearing protection.  See June 2016 Appellate Brief.  

The Veteran had an in-service audiological evaluation during service in June 1963, at which time auditory thresholds were recorded.  The Veteran's audiometric test results do not indicate that the Veteran had hearing loss to an extent recognized as a disability for VA purposes.  Further, the Veteran's in-service records are silent as to any complaints regarding hearing loss. 

Here, the Board finds the Veteran is competent to assert the occurrence of in-service noise exposure.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board accepts the Veteran's assertions of in-service noise exposure while working as an aircraft radio repairman as credible and consistent with the circumstances of his service, and finds that he was exposed to noise in service.  See 38 U.S.C.A. § 1154(a).  The second element for service connection has been met.

The Board will now consider the third element.  In the October 2015 VA examination report, the audiologist noted that the Veteran's June 1963 separation audiological test reveals normal hearing for both ears.  The audiologist then opined that the Veteran's bilateral hearing loss was less likely as not caused by or a result of military noise exposure because "normal hearing thresholds are recorded at military separation bilaterally with thresholds at 0db or better."  However, this audiologist failed to convert ASA to ISO audiometric data in her assessment and, further, did not address the Veteran's reports that he was exposed to aircraft noise.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Given these deficiencies, this examination report is inadequate and assigned no probative value.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In support of his claim, the Veteran submitted three private physician opinions.  

In the May 2015 private audiological examination, the physician opined that the Veteran's hearing loss "is at least as likely as not due to noise exposure in the military" without providing a basis for his nexus opinion.  Due to the lack of rationale in this opinion, this examination report will be assigned minimal probative value.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In an October 2015 private audiometric report, the Veteran's private audiologist noted the Veteran's report of "exposure to airplane noise during his military career."  The private audiologist then noted that the Veteran "has severe bilateral high-frequency neurosensory hearing loss with impaired speech recognition."  He then opined that the Veteran's bilateral hearing loss was "more likely than not" related to service and that "his hearing loss fits the pattern of severe noise exposure."

In a March 2016 private treatment exam, the physician noted that Veteran's military history by stating "he worked with fighter jets and there was inconsistent use of ear plugs."  The Veteran denied any history of chronic ear infections.  The physician went on to note that the Veteran had clear ear canals but that the Veteran suffered from "mild sloping to severe bilateral sensorineural loss" and that this diagnosis is consistent with noise exposure experienced in-service.

These last two examiners considered the relevant evidence of record, to include the Veteran's in-service noise exposure, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez.  Therefore, the Board finds that the competent and credible evidence of record shows the Veteran's bilateral hearing loss is related to his in-service noise exposure.  As such, the third and final element for service connection is met.

Consequently, the Board finds that bilateral hearing loss is etiologically related to the Veteran's in-service noise exposure.  Therefore, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; See Gilbert.


ORDER

Service connection for bilateral hearing loss is granted.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


